DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2006/0243058 issued to Murakami et al.
Regarding Claim 13, Murakami et al. teaches in Figures 1-11 and respective portions of the specification of a handle assembly for a cart (13), the handle assembly comprising: 
a handle bar (10) locatable at one side of a cart (13) to receive an external force applied in a movement direction of the cart (13); and 
a force sensing assembly (Figure 3) disposed on the handle bar (10), the force sensing assembly including: 
a frame support (elements 11, 3, 5) movable (paragraph [0040]) in a direction of the external force applied to the handle bar (10); and 
a force sensor (50) located adjacent to the frame support (11) to sense the direction of movement of the frame support.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al, as disclosed above, in view of U.S. Patent No. 2018/0118245 issued to Chung et al.
Regarding Claim 23, Murakami et al. teaches of a cart (13) comprising: 
a main body (17) including: 
a driver (motors 18) to generate electric power; and 
a wheel (14) coupled to a lower portion of the main body (17) to move the main body (17); 
a handle bar (10) provided at one side of the main body (17) to receive an external force applied (paragraph [0037]) in a movement direction of the main body (17); and 
a force sensing assembly (Figure 3) disposed on the handle bar (10), the force sensing assembly including: 
a frame support (elements 11, 3, 5) movable (paragraph [0040]) in a direction of the external force applied to the handle bar (10); and 
a force sensor (50) located adjacent to the frame support to sense a movement direction of the frame support (11, 3, 5), wherein the controller is configured to transfer the electric power generated from the driver to the wheel (17) according to the movement direction of the frame support (11, 3, 5) sensed by the force sensor (50) (see at least paragraph [0037]).
Murakami et al. does not explicitly disclose a controller configured to control the driver.
Chung et al. teaches of an electrically driven vehicle that includes force sensor units (131 a, 131b) located on a handle of a cart.  Chung et al. teaches of using control unit (140) to generate a drive torque that proportional to a current applied to electric motor (112a, 112b) (see at least paragraph [0060]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a control unit, as taught by Chung et al. for the cart taught by Murakami et al.  One would be motivated to provide a control unit to control the drive taught transmitted from the motors to the wheels. 
Regarding Claim 30, in the modified invention the controller (140 as taught by Chung et al.) is further configured to control the driver to supply an assistant force to the wheel (14; Murakami et al.) to provide a power assist function (see at least Murakami et al. paragraph [0037]).
Regarding Claim 31, in the modified invention the controller (140 as taught by Chung et al.) is further configured to: determine a direction of the external force applied to the cart by a user through the force sensing assembly (the elements shown in Figure 3, Murakami et al.); and control a direction of supplying an assistant force generated from the driver and a rotational direction of the wheel to move the cart in the determined direction of the external force (see at least Murakami et al. paragraph [0037]).
Regarding Claim 32, in the modified invention the driver (18; Murakami et al.) is connected to the wheel (14; Murakami et al.), and wherein the controller (140 as taught by Chung et al.) is further configured to control a rotational direction of the wheel through communication with the force sensing assembly (the elements shown in Figure 3 of Murakami et al.) and the driver (18) or control a power transmission direction of the driver connected to the wheel.
Allowable Subject Matter
Claims 14-22 and 24-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: a magnet coupled to a side of the frame support, the magnet being movable by the frame support in a direction corresponding to the direction of the external force, where a sensor printed circuit board (PCB) and a Hall sensor are located adjacent to the magnet to sense a position of the magnet, where the Hall sensor is mounted to the sensor PCB, and where the sensor PCB is configured to determine the direction of the external force based on a sensing result of the Hall sensor. in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618